Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 1of 8

EXHIBIT A
Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 2 of 8
DocuSign Envelope ID: FC4C4A08-66F3-4684-A1A1-7D5A4AF 11DEC

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ROBENSON JEAN-PIERRE and JEAN Case No.: 1:18-cv-11499-MLW
METELUS, on behalf of themselves and all
others similarly situated, DECLARATION OF JEAN FREDERIQUE
Plaintiffs,
VS.

J&L CABLE TV SERVICES, INC.;

Defendant.

 

 

DECLARATION OF JEAN FREDERIQUE

I, Jean Frederique declare:

1. I have personal knowledge of the facts stated in this declaration and would testify
to those facts if called upon to do so.

aA I am an adult resident of Palm Beach, Florida.

3. I previously submitted an affidavit in this case.

4, 1 worked as a Field Technician for J&L Cable TV Services, Inc. (J&L) in Florida,
Massachusetts, Maine and Connecticut, between approximately January 2017 through January
2018.

5. I worked in Florida from January 2017 through June 2017. I continued to work
for J&L in Massachusetts, Maine and Connecticut, from June 2017 through August 2017. In late
August 2017, I returned to Florida and worked for J&L until January 2018.

6. J&L’s cmployment policies, procedures, and practices, including regarding
compensation, hours worked, and breaks were similar in Massachusetts, Maine, Connecticut and

Florida.
Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 3 of 8
DocuSign Envelope ID: FC4C4A08-66F3-4684-A1A1-7D5A4AF 11DEC

1 During my time working for J&L in Florida, Massachusetts, Maine, and
Connecticut, J&L classified me as a non-exempt employee. I performed similar installation and
repair of wireless services for J&L’s clients in each location I worked. The services for all of the
clients included, but were not limited to: installing cable, internet and phone; troubleshooting,
running new telephone lines; running coax cables for new outlets; installing ground cable;
educating customers on equipment; providing customer service; and replacing and installing
drops.

EXPERIENCE WORKING AT J&L AS A FIELD TECHNICIAN
TYPICAL WORK DAY OUTSIDE OF FLORIDA

8. In Massachusetts, Maine, and Connecticut, my day typically began at the
warehouse. In each of these states, like in Florida, I spent between thirty (30) minutes and one
(1) hour waiting in lines with other Technicians to pick up equipment and load up my truck with
equipment.

9. As in Florida, my manager, Brian Smith, the operations manager for
Massachusetts, Maine, and Connecticut, instructed me not to include the time spent at the
warehouse during inventory check-ins. Additionally, my supervisor, Brendon, who was the field
supervisor in Massachusetts, Maine, and Connecticut, instructed me not to include the time spent
at the warehouse during inventory check-ins. These inventory check-ins occurred when |
reported to the warehouse before I started the day’s jobs. It is my understanding that I was not
paid for these additional hours of work in Florida, Massachusetts, Maine, or Connecticut.

10. Whether I worked in Florida, Massachusetts, Maine, or Connecticut, J&L
required me, and other Technicians to attend mandatory weekly meetings to discuss installations

and ways to increase productivity. It is my understanding that I was not paid for attending these
Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 4 of 8
DocuSign Envelope ID: FC4C4A08-66F3-4684-A1A1-7D5A4AF11DEC

meetings in any of the states.

11. In each state that I worked, J&L typically assigned me a number of jobs per day.
J&L limited the allotment of time for each job even though some jobs took longer than the
allotted time, and one job could take an entire day to complete. Some days, even though J&L
assigned me a full workload, J&L would force me to help other Technicians. J&L did not count
my time helping other Technicians toward my jobs assigned per day, nor was I paid for this
work.

12. As in Florida, in Massachusetts, Maine, and Connecticut jobs were added and
taken away from me during the course of the day. On many occasions | would accept a job and
travel to the customer’s home only to find that the job had been deleted. As in Florida, my
supervisor, Brendon, the supervisor for Massachusetts, Maine and Connecticut, would say to me
to hold on and he will send an e-mail to Comcast. I would say to Brendon that I was on the job
and what happened to the job. After twenty-five (25) minutes Brandon would call me back and
say we are going to send you a new job. This was very frustrating, and it wasted a lot of time.
This happened many times each week. It was my understanding that I was not paid for the time
spent on these deleted jobs regardless of whether I was working in Florida, Massachusetts,
Maine, or Connecticut.

13. After I completed a job, I would drive to the next job. The drive time between
jobs often took between twenty-five (25) minutes and one and a half hours (1.5), depending on
the state. The distances between jobs were often over an hour for the jobs in both Massachusetts
and Maine. J&L, however, made me underreport my drive time when I worked in Florida,

Massachusetts, Maine, and Connecticut.
Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 5of8
DocuSign Envelope ID: FC4C4A08-66F3-4684-A1A1-7D5A4AF11DEC

14. As in Florida, in Massachusetts, Maine, and Connecticut, I was also required to
assist other Technicians with their jobs throughout the day. Only the Technician that was
originally assigned the job was paid for the job completed. It was my understanding I was not
paid for my time spent assisting other Technicians in any of these states.

15. | My day usually ended around 7:30 p.m. There were many days I finished at 8:30
p.m., or even later. In each state, after I finished my last job, I drove directly home.

16. In total, I worked six (6) days per week, between twelve (12) hours and fourteen
(14) hours per day, and between seventy-two (72) and eighty-four (84) hours per week when
working in Florida, Massachusetts, Maine, and Connecticut.

MEAL AND REST BREAKS IN MASSACHUSETTS, MAINE, AND
CONNECTICUT

17. The number of jobs assigned in a given day, the amount of time jobs typically
took to complete, and the pressure placed upon me by supervisors to complete al] daily
assignments made it nearly impossible to take meal and rest breaks when I worked in
Massachusetts, Maine, and Connecticut. J&L did not make rest breaks available to me, and
generally, my work schedule was too busy to take a rest break in any of these states.

18. I was typically not provided with a meal period, during which I was relieved of all
duties while working in Florida, Massachusetts, Maine, or Connecticut. I was directed by my
supervisors in each of these states to work through my meal periods. Any time | took to eat
would typically take place while I was driving from one job to another, and even then, I was
required to have my cellular telephone on me at all times and be available to respond to any work
calls. I felt constant pressure to get to the next job and stay on schedule. My supervisor Brendon
said to me, “If you are busy, you can just grab something and eat while you are driving. You do

not need to stop for lunch.” I was forced to clock out for lunch, even when I did not take lunch.
Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 6 of 8
DocuSign Envelope ID: FC4C4A08-66F3-4684-A1A1-7D5A4AF 11DEC

J&L required me to enter that I took a meal break, no matter which state | worked in, when in
fact I typically ate in my truck while driving to the next job. If 1 did not enter that I took a meal
break, J&L’s billing department would enter the meal break for me.

COMPENSATION IN MASSACHUSETTS, MAINE AND CONNECTICUT

19. | The wage statements I received from J&L regardless of which state I worked in
were similar. Based on these wage statements, it was not clear to me how J&L computed my
wages earned from work in Florida, Massachusetts, Maine, or Connecticut. Despite being told
that I was compensated on a piece rate basis for work done in each of these states, my wage
statements reflected that I was instead paid on an hourly basis for work performed in each state,
and did not indicate any piece rates.

20. J&L’s billing procedures were similar in Florida, Massachusetts, Maine, and
Connecticut. While working for J&L in each of these states, | entered the various job |
performed. I was also required to keep track of my hours, and submitted my hours to J&L in
each of these states. Though my wage statements made it impossible to know exactly how J&L
determined my wages, I believe my compensation was based on a piece rate and hourly basis in
each of these states.

21. While J&L made it impossible for me to know exactly how they computed my
wages, | know that J&L did not pay all the wages I earned in a variety of ways in Florida,
Massachusetts, Maine, and Connecticut. For example, J&L would regularly delete jobs I had
completed, or change the jobs to a lower paying job in each state. During my time in each state
J&L would also instruct me not to enter any job at all, even though | completed the
corresponding task. I was also told not to enter any thing when assisting other Technicians with

jobs.
Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 7 of 8
DocuSign Envelope ID: FC4C4A08-66F3-4684-A1A1-7D5A4AF 11DEC

22. J&L would also instruct me to underreport my time worked in Florida,
Massachusetts, Maine, and Connecticut. For each state, J&L typically required me to write that
my start time began after I actually started working. J&L also typically required me to enter that
I stopped working several hours before I actually stopped working. If I did not underreport my
time as instructed, J&L regularly would manipulate my time cards to reduce my total work time
in each state. In each state, technician supervisors and managers alike, instructed me to reduce
my true hours worked in order to show higher production and increase my hourly rate. My
supervisors and my managers in Massachusetts, Maine, and Connecticut, like my supervisors
and managers in Florida, instructed me to reduce my hours by clocking out before | finished my
job. My supervisor Brendon said to me, “You are making too many hours. It doesn’t matter how
many hours you work, you are paid for the jobs.”

23. Based on my interactions and conversations with other Technicians, J&L
regularly deleted or changed piece rates for tasks I completed and regularly manipulated my time
entries for work performed in Florida, Massachusetts, Maine, and Connecticut. J&L regularly
scratched my jobs and took away my hours. Many weeks I worked between eighty (80) and
ninety (90) hours, but J&L always cut short the hours. I was instructed to underreport my time in
each of these states, and based on my conversations with my co-workers, it is my understanding
that other field technicians were also not paid the accurate overtime wages.

24. In order to do my job, I had to purchase various tools and equipment, such as a
wireless drill, drill bits, pliers, screwdriver, staple gun, nails, splitters, strippers, safety vest,
wrench, crimper, safety glasses, many types of cables, gasoline for trucks, cable caddy, ladder
belt, boots, and pants. These tools were similar in each state that 1 worked in. Because J&L did

not provide proper tools and equipment, I was forced to sign the “J&L Loan Agreement.” This
Case 1:18-cv-11499-MLW Document 58-2 Filed 09/24/19 Page 8 of 8
DocuSign Envelope ID: FC4C4A08-66F 3-4684-A1A1-7D5A4AF 11DEC

agreement stated that J&L was to loan me the funds in order to finance the purchase of tools |
needed to complete jobs assigned to me by J&L. My paystubs reflected deductions for the tools
and equipment necessary to purchase in order to complete the jobs.

25, J&L made further deductions from my pay. If a customer called back with the
same service issue, or something was not working properly, replacement parts were deducted
from my pay. I understand that lost equipment was also deducted from my pay.

26. J&L also failed to provide accurate wage statements in each state that | worked.
My pay stubs showed several regular and overtime rates, without ever explaining which rates
applied to a given job, day’s or even week’s work. My pay stubs did not reflect my piece-rate
activity. I believe the wage statements were inaccurate as they did not include all the hours I
worked, did not include compensation for missed meal and rest periods, and did not include all

of my piece rates in each state.

I declare under the laws of the State of Florida that the foregoing is true and correct and
based upon my own personal knowledge.

Executed on this 23rd day of September, 2019.

yo DocuSigned by:

| Juan Frderique
SeanPredevi¢ue

 
